Order issued September ~1          , 2012




                                               In The
                                    Qiourt of Appeals
                         lf.ifth, ilistrid of Wexa.s at ilalla.s
                                       No. 05-12-00679-CV

                                MAURICE MURPHY, Appellant

                                                 v.
                                AMY W ASHlNGTON, Appellee

                       On Appeal from the 330'b Judicial District Court
                                   Dallas County, Texas -
                           Trial Court Cause No. DF-11-06133-Y

                                               ORDER

       By letter dated June 7, 2012, Court Reporter Francheska Duffey informed us that she had

provided appellant an estimate for the cost of preparing the reporter's record, but he had made no

arrangements for payment. Three weeks later, after the clerk's record had been filed, we informed

Ms. Duffey that appellant was allowed to proceed on appeal without advance payment of costs and

directed her to file the record no later than July 27, 2012. See TEx. R. APP. P. 20.1(f),(k). To date,

the record has not been filed. Accordingly, we ORDER Francheska Duffey to file the record within

T\VENTY DAYS ofthe date ofthis order. See TEX. R. APP. P. 35.3(b).

        We DIRECT the Clerk of this Court to send a copy of this order, by electronic transmission,

to Francheska Duffey, official court reporter of the 330th Judicial District Court.